Title: To James Madison from Louis-Marie Turreau de Garambouville, 10 May 1808
From: Turreau de Garambouville, Louis-Marie
To: Madison, James



Monsieur,
Baltimore 10. May 1808.

Les Sciences ont toujours mérité la protection de tous les Gouvernements et je Suis persuadé que celui des Etats-Unis donnera une preuve de l’encouragement qu’il désire leur donner en m’accordant un Passage pour M. Michaux à bord du premier Bâtiment que Monsieur Le Président fera expedier pour France.
Ce botaniste, connu avantageusement ainsi que Son père par les Voyages qu’ils ont faits et dont ils ont déjà publié une partie, ne peut comprommetre la Sureté du Bâtiment où il passerait, puisque S. M. L’Empereur & Roi, protecteur des Sciences & des Arts, a dans toutes les circonstances & particulièrement au Caire montré le plus grand égard aux Savants des Nations qui lui fesaient la guerre.
Je vous prie, Monsieur, de Soumettre ma demande à Monsieur le Président des Etats-Unis et de vouloir bien m’informer de Sa décision.  Agréez, Monsieur, un nouvel hommage de ma haute Considération.

Turreau

